Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 1 of 9 PageID 197




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                 Case No.: 8:14-cr-460-T-33TBM

   STEVEN STALTARE

   _____________________________/

                                   ORDER

        This cause is before the Court pursuant to Defendant

   Steven Staltare’s pro se “Motion for Modification of Term of

   Imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” (Doc.

   # 53), filed on April 30, 2020. The United States of America

   responded on May 8, 2020. (Doc. # 55). For the reasons that

   follow, the Motion is denied without prejudice.

   I.   Background

        On September 16, 2015, the Court sentenced Staltare to

   a term of imprisonment of 37 months for tax evasion, in

   violation of 26 U.S.C. § 7201. (Doc. # 42). That term was to

   run consecutively to a sentence of 77 months from an unrelated

   conviction in the Southern District of New York. (Id.).

   Staltare surrendered to commence the service of that term of

   imprisonment on April 29, 2016. (Doc. # 52).




                                     1
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 2 of 9 PageID 198




         In his Motion,      Staltare        seeks compassionate release

   under Section 3582(c)(1)(A)(i), as amended by the First Step

   Act, because of the COVID-19 pandemic and his other medical

   issues. (Doc. # 53). He alternatively requests “placement on

   home confinement” or “modification of the sentence so that

   the 37 months is to run concurrently with the 77 month

   sentence.” (Id. at 2). The United States responded on May 8,

   2020 (Doc. # 55), and the Motion is ripe for review.

   II.   Discussion

         As an initial matter, Staltare asks in his Motion for

   the Court to grant him home confinement. (Doc. # 53 at 2).

   But the Court has no authority to direct the Bureau of Prisons

   (BOP) to place Staltare in home confinement because such

   decisions are committed solely to the BOP’s discretion. See

   United States v. Calderon, No. 19-11445, 2020 WL 883084, at

   *1    (11th    Cir.    Feb.    24,        2020)(district        courts   lack

   jurisdiction    to    grant   early       release   to   home    confinement

   pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

   Once a court imposes a sentence, the BOP is solely responsible

   for determining an inmate’s place of incarceration to serve

   that sentence. See Tapia v. United States, 564 U.S. 319, 331

   (2011) (“A sentencing court can recommend that the BOP place

   an offender in a particular facility or program . . . [b]ut


                                         2
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 3 of 9 PageID 199




   decision making authority rests with the BOP.”); 18 U.S.C. §

   3621(b) (“The Bureau of Prisons shall designate the place of

   the prisoner’s imprisonment[.]”).

        Thus, the Court agrees with the United States that

   Staltare’s request for home confinement falls outside Section

   3582(c)’s grant of authority. Additionally, the Court agrees

   with the United States that it cannot modify Staltare’s

   sentence so it will run concurrently with the sentence imposed

   by the Southern District of New York. (Doc. # 55 at 13).

   Staltare’s Motion is denied as to these requested forms of

   relief.

        To the extent that Staltare also requests compassionate

   release from prison, the United States argues that the Motion

   should be denied (1) for failure to exhaust administrative

   remedies and (2) on the merits. (Id. at 2). Because the Court

   agrees that Staltare has failed to exhaust his administrative

   remedies, the Court need not address the merits of the Motion.

        A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Staltare argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all


                                     3
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 4 of 9 PageID 200




        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   [BOP’s] denial of compassionate release.”            United States v.

   Estrada Elias, No. CR 6:06-096-DCR, 2019 WL 2193856, at *2

   (E.D. Ky. May 21, 2019)(citation omitted). “However, it does

   not alter the requirement that prisoners must first exhaust

   administrative remedies before seeking judicial relief.” Id.

        Here, Staltare does not allege that he has exhausted his

   administrative remedies. Nor has he provided documentation

   showing that he has made any request to the warden of his

   facility for compassionate release or appealed the denial of

   a request for compassionate release with the BOP. Rather,

   Staltare    argues      that     the    administrative      exhaustion

   requirement    should   be     waived   in   light   of   the   COVID-19

   pandemic. (Doc. # 53 at 2).



                                      4
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 5 of 9 PageID 201




        The Court disagrees and finds that the administrative

   exhaustion     requirement      may      not    be    waived.    Section

   3582(c)(1)(A) defines mandatory conditions precedent to a

   defendant     filing   a   motion       for    compassionate    release,

   unambiguously stating that a defendant can bring a motion to

   court only “after [he] has fully exhausted all administrative

   rights to appeal a failure of the [BOP] to bring a motion on

   the defendant’s behalf or the lapse of 30 days from the

   receipt of such a request by the warden of the defendant’s

   facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

   By   its    plain   language,    Section       3582(c)(1)(A)    mandates

   exhaustion. While the statute explicitly provides for one

   exception to exhaustion, i.e., the lapse of 30 days, it does

   not provide for any judicially created exceptions. Absent

   such a provision, Supreme Court precedent dictates that it is

   not within a court’s discretion to waive or excuse the failure

   to satisfy a statute’s exhaustion requirement. See Ross v.

   Blake, 136 S. Ct. 1850, 1856-57 (2016)(instructing in the

   PLRA context that courts may not excuse a failure to exhaust,

   even to take special circumstances into account, when a

   statute     mandates   exhaustion       and    does   not   include   any

   exceptions or limitations to exhaustion).




                                       5
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 6 of 9 PageID 202




           Further,     although      the     Eleventh      Circuit       and      other

   appellate       courts     have    yet    to     squarely      address       whether

   Section 3582(c)(1)(A)’s exhaustion requirement is subject to

   waiver or excuse in the unique circumstances of the COVID-19

   pandemic, a majority of district courts have concluded that

   it is not. See, e.g., United States v. Cassidy, No. 17-CR-

   116S,     2020      WL     1969303,       at     *5     (W.D.N.Y.        Apr.    24,

   2020)(collecting           cases         and      finding       that         Section

   3582(c)(1)(A)’s          exhaustion      requirement        must    be    strictly

   enforced and is not subject to judge-made exceptions); United

   States v. McCallister, Cr. No. 13-00320-01, 2020 WL 1940741,

   at   *2    (W.D.     La.    Apr.    21,        2020)(finding       that      Section

   3852(c)(1)(A) does not provide a court with the equitable

   authority to excuse a defendant’s failure to exhaust his

   administrative       remedies      or     to    waive    the    30-day       waiting

   period); United States v. Vence-Small, 2020 WL 1921590, at *1

   (D. Conn. Apr. 20, 2020)(concluding court lacked authority to

   excuse or waive Section 3582(c)(1)(A)’s exhaustion or lapse

   requirements).

           Thus,      Staltare       has     not      “fully       exhausted         all

   administrative rights to appeal a failure of the [BOP] to

   bring a motion on [his] behalf” nor have “30 days [lapsed]

   from the receipt of such a request by the warden of [his]


                                             6
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 7 of 9 PageID 203




   facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

   v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D. Ga.

   Feb. 27, 2020)(“[W]hen seeking compassionate release in the

   district court, a defendant must first file an administrative

   request with the Bureau of Prisons [] and then either exhaust

   administrative appeals or wait the passage of thirty days

   from the defendant’s unanswered request to the warden for

   relief.”).

          Therefore, Staltare’s Motion must be denied without

   prejudice to the extent it seeks compassionate release. See,

   e.g., United States v. Reeves, No. CR 18-00294, 2020 WL

   1816496, at *2 (W.D. La. Apr. 9, 2020)(denying motion for

   release to home confinement due to COVID-19 and explaining

   that “[Section 3582](c)(1)(A) does not provide this Court

   with the equitable authority to excuse Reeves’ failure to

   exhaust   his      administrative   remedies”);       United    States   v.

   Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho

   Jan.    8,     2020)(“Miller     has      failed      to    exhaust      his

   administrative        remedies      as     required        by    [Section]

   3582(c)(1)(A). Accordingly, the Government’s motion will be

   granted      and   Miller’s   motion     will   be   dismissed    without

   prejudice. Miller is free to refile it after fully exhausting

   the Bureau of Prisons’ administrative appeals process.”).


                                       7
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 8 of 9 PageID 204




        While Staltare’s concerns about the COVID-19 pandemic

   are understandable, the Court notes that several measures

   have already been taken in response to the pandemic. For

   example,

        [u]nder the recently enacted CARES Act, Pub. L. No.
        116-136, § 12003(b)(2) (2020), “if the Attorney
        General finds that emergency conditions will
        materially affect” the BOP’s functioning, the BOP
        Director may “lengthen the maximum amount of time
        for which [he] is authorized to place a prisoner in
        home confinement” under 18 U.S.C. § 3624(c)(2). The
        Attorney General has made such a finding regarding
        the emergency conditions that now exist as a result
        of the coronavirus. See Memorandum from Attorney
        Gen. William Barr to Director of Bureau of Prisons
        (Apr.                   3,                   2020),
        https://www.justice.gov/file/1266661/download.

   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19   within    its     facilities.    See     Federal   Bureau   of

   Prisons,   Updates    to     BOP   COVID-19    Action     Plan:   Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).

        Accordingly, it is hereby

        ORDERED, ADJUDGED, and DECREED:

        Defendant      Steven     Staltare’s     pro    se   “Motion      for

   Modification of Term of Imprisonment pursuant to 18 U.S.C. §

   3582(c)(1)(A)(i)” (Doc. # 53) is DENIED without prejudice for


                                      8
Case 8:14-cr-00460-VMC-TBM Document 56 Filed 05/11/20 Page 9 of 9 PageID 205




   failure to exhaust administrative remedies to the extent it

   seeks compassionate release, and is DENIED to the extent it

   seeks other forms of relief.

        DONE and ORDERED in Chambers in Tampa, Florida, this

   11th day of May, 2020.




                                     9
